
	
		I
		111th CONGRESS
		1st Session
		H. R. 1010
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Rahall (for
			 himself, Mr. Boucher, and
			 Mr. Holden) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Black Lung Benefits Act to provide equity to
		  certain survivors with regards to claims under that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Black Lung Benefits Survivors Equity
			 Act of 2009.
		2.Equity for
			 certain eligible survivors
			(a)Rebuttable
			 presumptionSection 411(c)(4) of the Black Lung Benefits Act (30
			 U.S.C. 921(c)(4)) is amended by striking the last sentence.
			(b)Continuation of
			 benefitsSection 422(l) of the Black Lung Benefits Act (30 U.S.C.
			 932(l)) is amended by striking , except with respect to a claim filed
			 under this part on or after the effective date of the Black Lung Benefits
			 Amendments of 1981,.
			
